Title: To Thomas Jefferson from Samuel Hanson, 1[7] March 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town March 16th [i.e. 17] 1801

I am told that Frost is a notorious Federalist, in the worst sense of that much-perverted term. Moore is a good man, a sensible man, a staunch Republican. He is also an unfortunate man—He made two attempts to establish a news-Paper in the City. The undertaking was premature on acct. of the then population of the place—but, I suspect, more so from the Complexion of his Paper.
I feel myself highly honoured by the confidence reposed in me—and that, if I may be permitted to say so, from considerations unconnected with the high Station in which you are placed.
Have the goodness to Excuse this Scrawl, which the fear of detaining your servant obliges me to send off in a hurry.
with perfect respect I am Sir Your much-obliged & obedt

S Hanson of Saml

